         Case 1:18-cv-02572-CJN Document 15 Filed 09/23/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  DEFENDERS OF WILDLIFE,

                 Plaintiff,

         v.
                                                           Civ. A. No. 18-2572 (CJN)
  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. FISH AND WILDLIFE SERVICE, and
  U.S. BUREAU OF LAND MANAGEMENT,

                 Defendants.


                                    JOINT STATUS REPORT

       The parties, by and through counsel, submit this Joint Status Report in response to the

Court’s Minute Order dated August 26, 2019.

       As previously reported, this case involves a total of six Freedom of Information Act

(“FOIA”) requests that Plaintiff submitted to three separate components of the Department of the

Interior: (1) the Alaska Region of the U.S. Fish and Wildlife Service (“FWS Alaska”); (2) the

Office of the Secretary of the Department of the Interior (“OS”); and (3) the Alaska State Office

of U.S. Bureau of Land Management (“BLM Alaska”).

       Since March 2019, Defendants FWS and BLM have issued monthly, interim record

releases on or before the 31st of each month, or the next business day. Since April 2019, the

Office of the Secretary of the Department of the Interior has issued monthly, interim releases, on

or before the 31st of each month.

       On August 23, 2019 the parties filed their Joint Status Report with separate position

statements to update the Court on resolving this Matter, along with separate position statements




                                                                                                 Exhibit B
        Case 3:19-cv-00208-HRH Document 21-2 Filed 09/27/19 Page 1 of 3
                                                                                                    1 of 3
          Case 1:18-cv-02572-CJN Document 15 Filed 09/23/19 Page 2 of 3



regarding their differing viewpoints on Defendants’ timing for processing all records responsive

to Plaintiff’s FOIA requests that are at issue in this Matter.

       On August 26, 2019, the Court issued a Minute Order in part requiring Defendants to

“whenever possible, categorically exclude from their search results all public comments and

form letters from letter-writing campaigns.” Defendants complied with this requirement.

       The Court’s August 26, 2019 Minute Order in part also required Defendants to

implement specific recommendations on how to narrow the universe of records that are

potentially responsive to Plaintiff’s FOIA requests by implementing suggestions made by

Plaintiff on August 21, 2019 and notifying Plaintiff by September 4, 2019 of the remaining

volume of requests.

       The Parties met and conferred on August 30, 2019 to discuss Defendants’ preliminary

estimates of the remaining number of potentially responsive requests.

       Shortly after the August 26, 2019 Minute Order was issued, the Parties proactively

identified several other methods to reduce the volume of potentially responsive records and again

met and conferred on September 18, 2019. While they are hopeful that these methods will

significantly reduce the volume of records, given that these methods will hopefully eliminate the

vast majority of remaining records to be reviewed by Defendants, it will take additional time to

estimate this number.

       While the parties continue to disagree on the timing of when all records must be

produced, their current priority is to continue to eliminate the volume of remaining records. The

Parties have therefore agreed to focus on this task and update the Court on their progress on or

before October 7, 2019.




                                                  2
                                                                                                   Exhibit B
        Case 3:19-cv-00208-HRH Document 21-2 Filed 09/27/19 Page 2 of 3
                                                                                                      2 of 3
         Case 1:18-cv-02572-CJN Document 15 Filed 09/23/19 Page 3 of 3



Dated: September 23, 2019                       Respectfully submitted,

 /s/ Michael P. Senatore                        JESSIE K. LIU
Michael P. Senatore (D.C. Bar No. 453116)       D.C. Bar 472845
DEFENDERS OF WILDLIFE                           United States Attorney
1130 17th Street, N.W.
Washington, D.C. 20036                          DANIEL F. VAN HORN
Telephone: (202) 772-3221                       D.C. Bar 924092
Facsimile: (202) 682-1331                       Chief, Civil Division
msenatore@defenders.org
                                                By: /s/ Daniel P. Schaefer
  /s/ Jason C. Rylander                         DANIEL P. SCHAEFER
Jason C. Rylander (D.C. Bar No. 474995)         D.C. Bar 996871
DEFENDERS OF WILDLIFE                           Assistant United States Attorney
1130 17th Street, N.W.                          555 4th Street, N.W.
Washington, D.C. 20036                          Washington, D.C. 20530
Telephone: (202) 772-3245                       (202) 252-2531
Facsimile: (202) 682-1331                       Daniel.Schaefer@usdoj.gov
jrylander@defenders.org
                                                Counsel for Defendant
Counsel for Plaintiff




                                            3
                                                                                   Exhibit B
        Case 3:19-cv-00208-HRH Document 21-2 Filed 09/27/19 Page 3 of 3
                                                                                      3 of 3
